DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/22/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jokinen (WO 2015044526) in view of “GOOD, RICH SOIL’ COULD BE A DISASTER IF BROUGHT INDOORS article (Chicago Tribune, Vic Sussman, July 1985), hereinafter Jokinen and Chicago Tribune, respectively.
Regarding claim 1, Jokinen teaches a method for stimulating plant disease-suppressive activity in Sphagnum moss biomass (Page 14, lines 9-13), wherein said method Sphagnum moss biomass is heat treated (Page 6, lines 32-35), thereupon a flow of air heated is conveyed to Sphagnum moss biomass (Page 8, lines 16-17).
Jokinen does not teach a temperature within a range of 50-80 °C and heating for a predetermined period of time.
Chicago Tribune teaches heat treating organic matter to a temperature within a range of 60 - 79 for 30 minutes for sterilization purposes (Page 1, para 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jokinen with the teachings of the Chicago Tribune to provide a temperature range and heating time, as doing so would provide conditions that would kill weeds, nematodes, most pathogenic bacteria, and most plant viruses while also sparing other important microbial life, as recognized by the Chicago Tribune (Page 1, para 6; Page 2, para 3).
Regarding claim 2, Jokinen as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein said Sphagnum moss biomass is freshly harvested prior to heat treatment (Jokinen - Sphagnum moss is freshly harvested: Page 6, lines 32-35).
Regarding claim 3, Jokinen as modified teaches the limitations of claim 1 and further teaches wherein the time period for heat treatment of Sphagnum moss biomass is 0.01 - 24 hours (Chicago Tribune — heat treatment is for 30 minutes; Page 1, para 6).
Regarding claim 4, Jokinen as modified teaches the imitations of claim 1, as indicated above, and teaches further comprising subjecting Sphagnum moss biomass to size reduction prior to heat treatment, thereupon a fibrous particulate with particle size at most 40 mm is formed (Jokinen — optionally dried Sphagnum moss is subjected to reduction in particle size wherein the maximum particle size of class A is 40 mm: Page 7, lines 2 & 8-10).
Regarding claim 5, Jokinen as modified teaches the imitations of claim 1, as indicated above, and teaches wherein the heat treated Sphagnum moss biomass comprises a fibrous particulate, the method further comprising classifying the fibrous particulate by particle size thereof to form a number of fractions with particle size distribution within 20 - 40 mm (Jokinen - optionally dried Sphagnum moss is subjected to reduction in particle size wherein class B has a maximum particle size of 20 mm and class A has a maximum particle size of 40 mm, Page 7, lines 2 & 8-10).
Regarding claim 7, Jokinen as modified teaches the limitations of claim 1, as indicated above and further teaches wherein Sphagnum moss biomass is selected from naturally occurring Sphagnum species and naturally occurring mixed Sphagnum moss community blends (Jokinen - Sphagnum moss of the genus Sphagnum may comprise one or more botanical Sphagnum species; Page 6, lines 9-18).
Regarding claim 8, Jokinen as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein Sphagnum moss biomass consists essentially of Sphagnum fuscum (Jokinen - moss may comprise S. fuscum; Page 6, lines 16-17).
Regarding claim 10, Jokinen as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein plant disease-suppressive activity comprises soil-borne fungal disease- suppressive activity, seed-borne fungal disease-suppressive activity and mould-suppressive activity (Jokinen - growing medium has antifungal and mold-controlling properties, against for example Plicaria sp.; Page 14, lines 9-13).
Regarding claim 11, Jokinen as modified teaches the imitations of claim 1, as indicated above, and further teaches wherein said plant disease-suppressive growing medium is provided in the form of a fibrous particulate or a powder with particle size at most 40 mm (Jokinen — moss particles in class A have a medium size of 40 mm; Page 7, lines 8-10).
Regarding claim 12, Jokinen as modified teaches the limitations of claim 11, as indicated above, and further teaches the medium in the form of a fibrous particulate having particle size distribution consisting of 20-40 mm (Jokinen — Sphagnum moss is subjected to reduction in particle size wherein class B has a maximum particle size of 20 mm and class A has a maximum particle size of 40 mm; Page 7, lines 2 & 8-10).
Regarding claim 14, Jokinen as modified teaches the limitations of claim 11, as indicated above, and further teaches Sphagnum moss biomass selected from naturally occurring Sphagnum species and naturally occurring mixed Sphagnum moss community blends (Jokinen - Sphagnum moss of the genus Sphagnum may comprise one or more botanical Sphagnum species: Page 6, lines 9-18).
Regarding claim 15, Jokinen as modified teaches the limitations of claim 1, as indicated above, and further teaches Sphagnum moss biomass that consists essentially of Sphagnum fuscum (Jokinen - Page 6, line 17).
Regarding claim 16, Jokinen as modified teaches the limitations of claim 11, as indicated above, and further teaches further comprising an at least one additive consisting of: binders (Page 8, lines 19- 23).
Regarding claim 17, Jokinen as modified teaches the limitations of claim 11, as indicated above, and further teaches seedbed (Jokinen - seedling cultivation cubes; Page 13, lines 5-7) comprising the plant disease-suppressive growing medium as defined in claim 11 (see rejection of claim 11 above; note that the growing medium of Jokinen is capable of being used in various ways including as a seedbed).
Regarding claim 18, Jokinen as modified teaches the limitations of claim 11, as indicated above, and further teaches a fungus-, mold- and/or mildew prevention agent comprising the plant disease- suppressive growing medium according to claim 11 (see rejection of claim 11 above; note that the growing medium of Jokinen is capable of being used in various ways including as a fungus, mold, and mildew prevention agent; Page 13, lines 9-13).
Regarding claim 19, Jokinen as modified teaches the imitations of claim 11, as indicated above, and further teaches an insulating material comprising the plant disease-suppressive growing medium according to claim 11 (see rejection of claim 11 above: note that the growing medium of Jokinen is capable of being used in various ways; Page 15, lines 1-9).
Regarding claim 20, Jokinen as modified teaches the limitations of claim 2, as indicated above and further teaches wherein the time period for heat treatment of Sphagnum moss biomass is 0.01 - 24 hours (Chicago Tribune - heat treatment is for 30 minutes; Page 1, para 6).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jokinen in view of Chicago Tribune, as applied to claims 1-5, 7-8, 10-12 and 14-20 above, and further in view of Kwon (KR 20060002494), hereinafter Jokinen, Chicago Tribune and Kwon, respectively.
Regarding claim 6, Jokinen as modified teaches the limitations of claim 1, as indicated above, and further teaches further comprising subjecting heat treated Sphagnum moss biomass to size reduction (Jokinen - Page 7, line 2) but does not teach a powder with a particle size distribution within 0.1-2 mm is formed.
Kwon teaches a soil composition wherein a powder has a particle size distribution within 0.8-1.5 mm (Page 7, para 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jokinen with the teachings of Kwan to provide a powder with a particle size distribution within 0.8-1.5 mm, as doing so would increase the porosity and water permeability, as recognized by Kwon (Page 7, para 3).
Regarding claim 13, Jokinen as modified teaches the growing medium of claim 11, as indicated above, but does not teach a powder with a particle size distribution within 0,1-2 mm is formed.
Kwan teaches a soil composition wherein a powder has a particle size distribution within 0.8-1.5 mm (Page 7, para 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jokinen with the teachings of Kwon to provide a powder with a particle size distribution within 0.8-1.5 mm, as doing so would increase the porosity and water permeability, as recognized by Kwon (Page 7, para 3).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jokinen in view of Chicago Tribune, as applied to claims 1-5, 7-8, 10-12 and 14-20 above, and further in view of Virolainen (EP 2586292) hereinafter Jokinen, Chicago Tribune and Virolainen, respectively.
Regarding claim 9, Jokinen as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein Sphagnum moss biomass essentially consists of vegetative parts of Sphagnum moss plants (Jokinen - Page 7, line 1) but does not teach occurring at a depth between about 30 cm and about 10 cm.
Virolainen teaches wherein moss biomass typically occurs at a depth of between 20-30 cm (Col. 4, para [0016]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jokinen with the teachings of the Virolainen to provide a depth for the moss biomass, as doing so would provide a depth at which mass is typically found, as recognized by Virolainen (Col. 4, para [0016]).
Response to Amendment
The affidavit under 37 CFR 1.132 filed 5/2/2022 is insufficient to overcome the rejection of claims 1-20 based upon insufficiency of disclosure under 35 U.S.C. as set forth in the last Office action because:  
Applicant argued that “primary reference Jokinen essentially uses Sphagnum moss in this way, wherein the Sphagnum moss is air dried or dried in some other low temperature way merely to remove water and mixed with peat to control the microbes within the peat.
Applicant's Specification at page 6, lines 25-30 and in Example 1 also discloses air dried peat used in this manner for this purpose. Example 1 shows no mold in pure Sphagnum moss, no mold in Sphagnum moss and peat.”
In response, the claim language requires Sphagnum moss and does not preclude the use or addition of peat moss. Since Jokinen teaches the use of Sphagnum moss, he teaches the claim limitations as detailed in the rejections above. Also, the claims do not require that the growth medium have zero mold present and applicant does not disclose that if some level of mold were present in the growth medium of Jokinen that plant growth would be prohibited.
Applicant argued that “Chicago Tribune discloses the high temperature heating of soil to kill pathogens. However, one skilled in the art would not apply this rationale to Sphagnum moss because not only does Sphagnum moss not suffer from pathogens, but it is itself the agent by which pathogens are controlled in other substrates that do suffer from pathogens such as peat.”
In response, Jokinen teaches the application of heat treatment to Sphagnum moss. Chicago Tribune was used to teach the temperature within a range of 60 - 79 for 30 minutes for sterilization purposes (Page 1, para 6). Since Chicago Tribune teaches heating a growth substrate to remove weeds, nematodes, most pathogenic bacteria, and most plant viruses while sparing other microbial life it would be prima facie obvious to one of ordinary skill in the art to modify Jokinen with these teachings since pasteurization would ensure removal of unwanted weeds/weed seeds that may be present in the moss.
Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 
Applicant argued that “there is no motivation to modify the primary reference” and “Chicago Tribune discloses the high temperature heating of soil to kill pathogens. However, this rational cannot be applied to Sphagnum moss because not only does Sphagnum moss not suffer from pathogens, but it is itself the agent” and “Jokinen discloses mere drying, i.e. the removal of water content”.
In response, Chicago Tribune teaches the temperature within a range of 60 - 79 for 30 minutes for sterilization purposes (Page 1, para 6). Since Chicago Tribune teaches that a growth substrate which is heated to between 60-79 degrees Celsius can produce a substrate which is weed free, nematode free, kills most pathogenic bacteria and most plant viruses while sparing other microbial life it would be prima facie obvious to one of ordinary skill in the art to modify Jokinen with these teachings. Note, Chicago Tribune does not only list killing pathogenic bacteria, nematodes and viruses but also has the benefit of a weed free substrate as a result of the application of heat.  As Jokinen already teaches heating the substrate modification with the teachings of Chicago Tribune to apply a certain temperature range and time would be obvious since these parameters have been shown to provide benefits to plant growth substrates. 
Applicant argued that the “evidence of unexpected superior results rebuts any prima facie case of obviousness”.
In response, the claims do not require that the growth medium have zero mold present and applicant does not disclose that if some level of mold were present in a growth medium that plant growth would be prohibited. The argument is not consistent with the claim language since the claims do not specify the amounts of moss or peat moss which are required to produce the results indicated in the Specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./              Examiner, Art Unit 3643                                                                                                                                                                                          .


/DAVID J PARSLEY/               Primary Examiner, Art Unit 3643